Citation Nr: 1419597	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-00 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a head injury, to include headaches.

3.  Entitlement to service connection for Bell's palsy, to include as secondary to cervical spine disability.   


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1985 to June 1989.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from an December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned in April 2012; a copy of that transcript is of record.  At the hearing the Veteran also submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c) (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2009 statement the Veteran reported that he has had head and neck problems since his reported in-service injuries.  Additionally, at the April 2012 Board hearing, the Veteran contended that his headaches and Bell's palsy may be due to his cervical spine disability.  The Board finds that further development is necessary prior to adjudication of the claim.  

Service treatment records show that the Veteran was involved in a motor vehicle accident in November 1986.  The Veteran was noted as conscious and dazed, with spontaneous breathing and the ability to walk.  The examiner diagnosed possible shock.  The Veteran also reported neck pains in October 1987 and the examiner diagnosed a strain.  Additionally, the Veteran was treated for head trauma after a fall in August 1988.  The examiner noted that the Veteran did not recall anything after the fall and had a small laceration.  

The Veteran was afforded a VA examination in November 2009.  The Board finds that the examination report should be returned to the examiner for an addendum opinion.  The examiner concluded that the Veteran's cervical spine disability was less likely than not related to the Veteran's in-service injuries because there was no documentation in the Veteran's claims file to show the traumatic injuries resulted in any deficits.  The examiner also explained that the first documentation of cervical spine abnormalities occurred in 1996.  Additionally, the examiner concluded that current literature did not relate Bell's palsy, as documented in the Veteran's incident in 1993, to any traumatic causes.  The Board notes that while the examiner referenced the Veteran's 1986 and 1988 in-service injuries, he did not address the 1987 treatment for neck pain.  Additionally, contrary to the examiner's statement, the Veteran's first documented cervical spine abnormality was an August 1993 diagnosis of a disc bulge at C5-6.  See November 6, 1995 letter by Dr. T.F.  Furthermore, the Board notes that the November 2009 examiner did not address the Veteran's headaches.  As such, on remand the examiner should also address the nature and etiology of the Veteran's headaches.  

The Board does acknowledge that the Veteran submitted a March 2012 private opinion that related the Veteran's cervical spine disability, headaches, and Bell's palsy to his active service.  However, the opinion provides no rationale.  On remand, an addendum from Dr. J.W. should be procured.    

Accordingly, the case is REMANDED for the following action:

1.  Undertake efforts to obtain an addendum opinion from Dr. J.W.  While in a March 2012 letter Dr. J.W. found that it was more likely than not that the Veteran's headaches, cervical spine disorder, and Bell's Palsy were related to in-service events, a rationale is needed for the conclusion drawn.         

2.  Return the examination report and claims file to the examiner who conducted the November 2009 VA examination (or another appropriate examiner if unavailable) for an addendum opinion.  While the examiner acknowledged the November 1986 and August 1988 in-service events, there was no acknowledgement of the Veteran's complaint of neck pain in October 1987.  Also, the Veteran's first documented cervical spine abnormality was actually an August 1993 diagnosis of a disc bulge at C5-C6.  See November 6, 1995 letter by Dr. T.F.  In light of the foregoing, please address the following questions:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's (1) cervical spine disability, (2) headaches, or (3) Bell's palsy, are related to the Veteran's active military service, to include the November 1986 car accident, the October 1987 treatment for neck pain, and the August 1988 head trauma due to a fall?

Is it at least as likely as not (50 percent probability or greater) that the Veteran's (1) headaches, or (2) Bell's Palsy were (i) caused or (ii) aggravated (i.e., permanently worsened) by his cervical spine disability?  If such aggravation is found, the examiner should determine:  (a) the baseline manifestations of the Veteran's headaches and Bell's palsy absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the cervical spine disability

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

3.  After the development requested above has been completed to the extent possible, the RO/AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


